DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Amendments filed 5/31/2022 have been considered. Claims 1, 4, 7, 10, 15, and 18-19 have been amended. Claims 6, 8-9, 11-12, and 17 have been cancelled. Claim 21 has been added. Claims 1-5, 7, 10, 13-16, and 18-21 remain pending in the application.
EXAMINER'S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Huang on 6/9/2022.
The application has been amended as follows: 
With regard to Claim 13:
The pillow of claim 10, wherein the flexible insert comprises a configurable pillow case insert comprising: a housing having a top surface, a bottom surface, and a plurality of side edges, a primary compartment disposed within the housing, sized and configured to receive a primary insert therein, and at least one secondary compartment, positioned in at least one predetermined region of the housing, proximal to the top surface thereof, each configured to receive, and releasably retain therein, an at least one secondary insert.
With regard to Claim 14:
The pillow of claim 10, wherein the flexible insert comprises a configurable pillow case insert comprising: a housing having a top surface, a bottom surface, and a plurality of side edges, a primary compartment disposed within the housing, sized and configured to receive a primary insert therein, and at least one secondary compartment, positioned in at least one predetermined region of the housing, proximal to the top surface thereof, each configured to receive, and releasably retain therein, an at least one secondary insert.
Allowable Subject Matter
Applicant’s amendments and arguments are persuasive and have overcome each and every 112b rejection and prior art rejection set forth in the Non-Final Rejection filed 11/29/2021. Thus Claims 1-5, 7, 10, 13-16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The combination of structure present in Claims 1, 10, and 19 along with the amended language was not found in the prior art of record. In particular, the limitations regarding the middle fabric section comprising multiple fabric members positioned and attached to each other in a specific way to act as a gusset to maintain the shape of the pillow in combination with the other structure disclosed in Claims 1, 10, and 19 was not found in the prior art of record. Finally there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of Claims 1, 10, and 19 may be reasonably set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHIB T ZAMAN whose telephone number is (571)272-5017. The examiner can normally be reached Monday - Friday: 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/RAHIB T. ZAMAN/
Examiner
Art Unit 3673